Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of GROUP I in the reply filed on 6/9/2022 is acknowledged.  Claims 18-20 have been withdrawn from further consideration and claims 1-17 are pending for examination.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 is missing the status identifier for the claim (see MPEP 714, “[t]he current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered).”)   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a mesh filter…connected to first and second members at both ends thereof”.  There is insufficient antecedent basis for “both ends” in the claim.  Furthermore, it is unclear if Applicant is intending to claim:
(1) the mesh filter is connected to a first member at a first end of the filter and connected to a second member at a second end of the filter; or
(2) the mesh filter comprises two ends, wherein each end is connected to a first and second member.
For examination purposes and as best understood by the Examiner in light of the specification, the Examiner will interpret claim 15 as interpretation (1) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glimsdale et al (US 2009/0099647).
Glimsdale et al discloses the following limitations:
Claim 1. A filter device (Fig. 34A-34B) insertable into a biological lumen ([0091], blood vessel), comprising: a shaft portion (454); and an elastically deformable portion (450) ([0066], made of  Nitinol wire which is a super-elastic material) interlocked with the shaft portion (Fig. 34A; [0091], wherein ‘interlock’ is defined as two things engaging with each other by overlapping or fitting together, the ends of the mesh are fitted into the opening of connector 454) , the deformable portion having a plurality of wires braided in a mesh shape ([0063], [0066]), wherein the wires include wires of a first type, each having a diameter d, and a sum of d3 of all of the wires is 0.08 to 0.25 mm3 ([0066], wherein the diameter of the Nitinol wires range from 0.0381 – 0.203 mm, therefore, taking an example of 0.15 mm which is in between the disclosed range, d3 = 0.003375.  There can be 32 wires as disclosed in [0066], therefore the sum of d3 for 32 wires (32 x 0.003375mm3) is 0.108 mm3 which falls within the claimed range of 0.08 to 0.25 mm3).
Claim 2. The filter device according to claim 1, wherein the wires are formed of a Ni—Ti alloy ([0066], Nitinol).
Claim 12. The filter device according to claim 1, wherein the diameter d is 0.0381 – 0.203 mm ([0066]) which is within the claimed range of 0.10 to 0.25 mm.
Claim 14. The filter device according to claim 1, wherein a total number of the wires is can be 4 to 200, such as 32 ([0066]) which includes the claimed range of 16 to 48.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berrada et al (US 2003/0176884).
Berrada et al discloses the following limitations:
Claim 15. A medical device (Figs. 1-2) for filtering an object in a body lumen ([0009], blood vessels), comprising: a mesh filter (70) formed of a plurality of wires ([0062]) and connected to first (64) and second members (66) at both ends thereof, the first member located at a distal end of the medical device ([0068]); and a shaft (80) connected to the second member ([0068]), wherein the mesh filter is deformable ([0062], [0063]) and has a natural state in which the wires are bent between the first and second members and expanded radially (Figs. 2a, 2c) and a stretched state in which the wires are stretched (Fig. 2b; [0071]), and the first and second members are separated by a first distance (L1) when the mesh filter is in the natural state and are separated by a second distance (L2) greater than the first distance when the mesh filter is in the stretched state ([0070], [0071]; length L2 of the elongated configuration is greater than that of L1 in Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (US 2006/0100662) in view of Berrada et al, Sutton et al (2002/0091409) and Glimsdale et al.
Claim 1. Daniel et al discloses a filter device (Figs. 18A-18D) insertable into a biological lumen ([0003], blood vessel), comprising: a shaft portion (254) ([0071]); and a deformable portion (262) coupled with the shaft portion, the deformable portion having a plurality of filaments braided in a mesh shape ([0072], [0073]).
Daniel et al discloses the deformable portion is coated in polyurethane ([0073]) but does not disclose what the actual mesh or braid is made of, specifically failing to disclose the deformable portion is elastic and the filaments are wires braided into the mesh shape.  However, in a field of similar endeavor, Berrada a filter for filtering thrombus, emboli and plaque fragments in the blood vessels (abstract), wherein an elastically deformable filter is made of a plurality of wires braided into a mesh shape ([0062], [0063], i.e. Nitinol wires, is a super-elastic metal wire).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Daniel et al with the deformable portion being elastic and made of wires as taught by Berrada et al to impart shape memory to the filter to assist in the filter achieving its desired, deployed shape (to automate the expansion process).
Daniel et al discloses the deformable portion is attached to shaft (254) ([0072]) but fails to disclose how they are attached, specifically Daniel et al fails to disclose the deformable portion is interlocked with the shaft portion.  However, in a field of similar endeavor, Sutton et al teaches a vascular filter for insertion into a blood vessel ([0013], [0014]), wherein the deformable filter portion (220) is interlocked to the shaft (228) with the use of crimp bands (224, 226) (Fig. 6; [0046], wherein ‘interlock’ is defined as two things engaging with each other by overlapping or fitting together, the crimp bands overlap the ends of the filter wires onto the shaft to interlock the elements).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Daniel et al to include the crimp bands as taught by Sutton et al to thereby interlock the deformable portion to the shaft portion to provide a secure attachment onto the shaft (having a band wrap entirely around the ends of the wires to secure the ends to the shaft).
The combination discloses the wires include wires of a first type (as taught by Berrada et al above in [0062], [0063]), but fails to disclose each having a diameter d, and a sum of d3 of all of the wires is 0.08 to 0.25 mm3.  However, in a field of similar endeavor, Glimsdale et al teaches a filter device ([0005], [0091]; Fig. 34) made of braided wires, wherein the wires have a diameter ranging from 0.002 inch (0.0508 mm) to 0.005 in (0.127 mm) and the number of wires vary from 36 to 144 ([0106]).  Taking for example, a diameter (d) of 0.005 in (0.127 mm) and 48 wires, results in the sum of d3 of all the wires being 0.0983 mm3 which falls within the claimed range of 0.08 to 0.25 mm3 (d3 = 0.002048 mm3; d3 x 48 wires = 0.0983mm3).  Therefore, through the teachings of Glimsdale et al, these claimed values are known to one of ordinary skill in the art.  Since Glimsdale et al teaches a range of diameters for the wires and a range of number of wires for a filter device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover these claimed values through routine experimentation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 2. The combination discloses the invention substantially as claimed above, wherein the wired as modified by Berrada et al are formed of a Ni—Ti alloy (Berrada: [0062], [0063]).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses the deformable portion has a tubular shape when both ends thereof are stretched along an axial direction (Fig. 18A).
Claim 4. The combination discloses the invention substantially as claimed above but fails to disclose a length of the deformable portion along the axial direction is 80 to 110 mm when said both ends are stretched.  However, Berrada et al further teaches length of a deformable filter (50) in its collapsed state in the axial direction can range from 10mm to 50 cm (500 mm) (Fig. 2B for an example of a collapsed state; [0153]).  Therefore, since Berrada et al teaches these values are known through its overlapping range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the deformable portion of the combination to the claimed range of 80 to 110 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words, one of ordinary skill in the art before the effective filing date of the invention would have been able to discover through routine experimentation the optimal length to use for the intended use and design of the filter device.
Claim 5. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses the deformable portion includes (see annotated figure below): a distal portion, a proximal portion located closer to the shaft portion than the distal portion, a first turned-back portion located between the distal and proximal portions and protruding in a first direction (proximally) from the distal portion to the proximal portion, and a second turned-back portion located between the first turned-back portion and the proximal portion and protruding in a second direction (distally) opposite to the first direction.

    PNG
    media_image1.png
    422
    537
    media_image1.png
    Greyscale

Claim 6. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses the proximal portion includes a proximal gathering portion (proximal portion attached to shaft 254), and the proximal gathering portion and the first turned-back portion are located on a same plane that is orthogonal to the first direction (see vertical dashed line in annotated figure from claim 5 above).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses the distal portion includes a maximum expansion portion of the filter device at which a distance from a line between the distal and proximal portions along a second direction orthogonal to the first direction, is largest (see dashed line in annotated figure below, wherein this line is located between the distal and proximal portion and is located at the maximum expansion portion).

    PNG
    media_image2.png
    440
    480
    media_image2.png
    Greyscale

Claim 8. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses the wires form three layers on a plane that is orthogonal to the first direction and on which the maximum expansion portion is located (see annotated figure from claim 7 above).
Claim 9. The combination discloses the invention substantially as claimed above but fails to disclose wherein (3×S1)/S3, where S1 is 0.08 to 0.25 mm3 and S3 is an area of a circumscribed circle formed by the maximum expansion portion on the plane, is 4×10-4 to 10×10.-4 mm.  However, Berrada et al further teaches the diameter of the filter device in its fully expanded and axially shortened state may be 3 mm to 38 mm ([0153]).  Taking for example, a S1 of 0.17 mm3 (applicant states above S1 can be any value in the range of 0.08 to 0.25 mm3 ) and a diameter of 30 mm (wherein the area of a circumscribed circle formed by the maximum expansion portion on the plane S3 would be calculated as π x r2, wherein r is defined as the radius, and therefore be 3.14 x 15 mm2 = 706.5 mm2), this would result in (3 x S1) / S3 as (3 x 0.17mm3) / 706.5 mm2 = 7.22 x 10-4 mm, a value which falls within Applicant’s claimed range.  Therefore, since Berrada et al teaches these diameter for the maximum expansion portion are known through its overlapping diameter range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the maximum expansion portion of the combination to one of the disclosed values, which would result in the equation as shown above with a value within Applicant’s claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words, one of ordinary skill in the art before the effective filing date of the invention would have been able to discover through routine experimentation the optimal diameter to use (and thus the optimal area of S3) for the intended use and design of the filter device.
Claim 10. The combination discloses the invention substantially as claimed above but fails to disclose the distance (diameter) is 30 to 35 mm.  However, Berrada et al further teaches the diameter of the filter device in its fully expanded and axially shortened state may be 3 mm to 38 mm, which includes the claimed range ([0153]).  Therefore, since Berrada et al teaches these diameters for the maximum expansion portion are known through its overlapping diameter range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance (diameter) of the combination to one of the disclosed values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In other words, one of ordinary skill in the art before the effective filing date of the invention would have been able to discover through routine experimentation the optimal distance (diameter) for the intended use and design of the filter device.
Claim 12. The combination discloses the invention substantially as claimed above, wherein the wires as modified by Glimsdale et al have a diameter d ranging from 0.002 inch (0.0508 mm) to 0.005 in (0.127 mm) which falls within Applicant’s claimed range of 0.10 to 0.25 mm, wherein a diameter of 0.005 in (0.127 mm) was used in the calculation for claim 1.
Claim 14. The combination discloses the invention substantially as claimed above, wherein the wires as modified by Glimsdale et al have a total number of 36 to 144 ([0106]) which falls within the claimed range of 16 to 48, wherein 48 number of wires was used in the calculation of claim 1.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al in view of Berrada et al, Sutton et al and Glimsdale et al as applied to claim 1 above, and further in view of Carlson et al (US 2008/0228028).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses the deformation portion is formed of a braid ([0072]) but the combination fails to disclose the deformable portion is formed by plain weaving or twill weaving.  However, in a field of similar endeavor, Carlson et al teaches a woven device that can be used as a filter ([0045]), made of a deformable material ([0007], [0008]), wherein the wires of the deformable portion contain plain weaves or twill weaves ([0027], [0029], [0032], [0036]).  Carlson et al specifically teaches the type of weave is a determined based on several factors, including the type of application and strand properties desired ([0036]).  Therefore, based upon the teachings of Carlson et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable portion of the combination to a plain or twill weave based upon the desired application/intended use and properties of the filter (Carlson et al: [0036]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al in view of Berrada et al, Sutton et al and Glimsdale et al as applied to claim 1 above, and further in view of Marchand et al (US 2018/0193043).
Claim 13. The combination discloses the invention substantially as claimed above but fails to disclose the wires include wires of a second type having a diameter that is different from d.  However, in a field of similar endeavor, Marchand et al teaches a device having a braided deformable portion that may be used for embolic capturing or filtering, wherein the deformable portion includes wires of two different diameters ([0126]]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable portion of the combination to include wires of a second type having a different diameter than that of the first type to impart the desired characteristics to the filter device ([0106]; changing stiffness, elasticity, radial force, pore size, etc based on the desired properties for the intended use of the device).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al in view of Berrada et al and Sutton et al.
Claim 15. Daniel et al discloses a medical device (Figs. 18A-18D) for filtering an object in a body lumen ([0003], blood vessel), comprising: a mesh filter (262) formed of a plurality of braided filaments ([0072); and a shaft (254) connected to the mesh filter ([0071]), wherein the mesh filter is deformable and has a natural state (Fig. 18B) in which the filaments are bent between first and second ends of the mesh filter and expanded radially and a stretched state (Fig. 18A) in which the filaments are stretched, and the first and second ends of the mesh filter are separated by a first distance when the mesh filter is in the natural state and are separated by a second distance greater than the first distance when the mesh filter is in the stretched state ([0074]-[0076]).
Daniel et al discloses the deformable portion is coated in polyurethane ([0073]) but does not disclose what the actual mesh or braid is made of, specifically failing to disclose the deformable portion is made of wires (wherein the Examiner understands the term ‘wires’ require some form of metallic material.  The Examiner takes the position that if it is Applicant’s intent to not have the term ‘wires’ require metallic material, the primary reference of Daniel et al, would alone teach the terms wires as the filaments of the braid in the filter device of Daniel et al are thin wirelike strands).  However, in a field of similar endeavor, Berrada a filter for filtering thrombus, emboli and plaque fragments in the blood vessels (abstract), wherein a deformable filter is made of a plurality of wires braided into a mesh shape ([0062], [0063], i.e. Nitinol wires, is a super-elastic metal wire).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Daniel et al with the deformable portion being elastic and made of wires as taught by Berrada et al to impart shape memory to the filter to assist in the filter achieving its desired, deployed shape (to automate the expansion process).
The combination fails to disclose the mesh filter is connected to first and second members at both ends thereof, the first member located at a distal end of the medical device.  However, in a field of similar endeavor, Sutton et al teaches a vascular filter for insertion into a blood vessel ([0013], [0014]), wherein the deformable filter portion (220) is connected to first (226) and second (224) members at both ends thereof, the first member (226) at a distal end of the medical device, the shaft (228) connected to the second member (224) (Fig. 6; [0046].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Daniel et al to include the first and second members as taught by Sutton et al to thereby crimp the deformable portion to the shaft portion to provide a secure attachment onto 
the shaft (having a band wrap entirely around the ends of the wires to secure the ends to the shaft).
Claim 16. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses in the natural state the wires are bent towards a first direction (distally) from the first member (distal member 226 as modified by Sutton et al) to the second member (proximal member 224 as modified by Sutton et al) (see ‘first turned-back portion’ labeled in the annotated figure from claim 5) and further bent towards a second direction (proximally) opposite to the first direction (see ‘second turned-back portion’ labeled in the annotated figure from claim 5).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al in view of Sutton et al as applied to claim 15 above, and further in view of Di Palma et al (WO 2006/012243).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Daniel et al discloses a maximum diameter of the mesh filter in the natural state (Fig. 18B) is greater than a maximum diameter of mesh filter in the stretched state (Fig. 18A) but fails to disclose the mesh filter is symmetrical about a center axis that extends between the first and second members.  However, in a field of similar endeavor, Di Palma et al teaches a filtering device for blood vessels ([0014]; Figs. 11-12), wherein the filter is symmetrical about a center axis that extends between the two ends of the filter (Fig. 4; [0062]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh filter of the combination such that it is symmetrical about a center axis between the two members based upon the teachings of Di Palma et al to allow the filter to self-center in the vessel to optimize capturing of emboli or thrombi and minimize tilting of the filter (Di Palma et al: [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771